MEMORANDUM ***
Petitioner Carlos Leonidas Sosa seeks review of the decision of an Immigration Judge finding him ineligible for former INA § 212(c) relief. We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition. Because the ground of deporta-bility sustained against Sosa lacks a statutory counterpart in the grounds of inadmissibility, § 212(c) relief was unavailable. In re Blake, 23 I. & N. Dec. 722 (BIA 2005). In Abebe v. Gonzales, 493 F.3d 1092, No. 05-76201, 2007 WL 1965165 (9th Cir. July 9, 2007), we rejected the objections to the Blake rule that are raised in Sosa’s petition.
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.